Citation Nr: 0115400	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  98-08 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

On substantive appeal in May 1998, the veteran checked the 
box indicating that he desired to appear personally before a 
member of the Board.  In the petition portion of the form, he 
added that he desired a personal hearing before a RO hearing 
officer.  In July 1998, the veteran had a hearing before a RO 
hearing officer, and in March 2001, had a Travel Board 
hearing before the undersigned.  The hearing transcripts are 
of record; no additional development in this regard is 
warranted. 

A VA Form 21-22, Appointment of Veterans Service Organization 
As Claimant's Representative, dated in January 1998, shows 
that the veteran appointed the Disabled American Veterans 
(DAV) national service organization as his representative.  
Also of record is a January 2001 VA Form 21-22 which 
indicates that the veteran appointed power of attorney to The 
Veterans of Foreign Wars of the United States (VFW) national 
service organization.  However, review of the January 2001 VA 
Form 21-22 shows that it was not executed or acknowledged by 
VFW.  Thus, the veteran's January 1998 appointment of power 
of attorney to DAV remains intact.  It is also noted that in 
March 2001 DAV represented the veteran at the hearing before 
the undersigned.  No action in this regard is warranted.  


REMAND

The veteran seeks entitlement to a permanent and total rating 
for pension purposes.  There has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

At the outset, the Board acknowledges that computer printouts 
and an undated supplemental statement of the case indicate 
that the veteran failed to appear at scheduled VA 
examinations.  However, documentation establishing that the 
veteran received proper notice prior to the scheduled 
examinations is not of record.  Thus, the Board finds that 
the veteran should be afforded another opportunity to appear 
for a VA examination to ascertain the current level of 
severity of all disabilities present.  

Additionally, a VA clinical entry dated in December 1999 
shows that the veteran called to request help for substance 
abuse relapse.  Generally, under 38 U.S.C.A. § 1521, pension 
is payable to a veteran who served for ninety days or more 
during a period of war and who is permanently and totally 
disabled due to nonservice-connected disabilities not the 
result of his own willful misconduct.  See also 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.17 (2000).  In this case, diagnoses 
of substance abuse have been made; thus, a medical opinion 
ascertaining whether the veteran has any occupational 
impairment attributable to willful misconduct is needed.

The veteran should also be apprised of the provisions of 
38 C.F.R. § 3.655 (2000).  The regulation provides when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

Additionally, in pension cases, each of the claimant's 
disabilities must be assigned a percentage rating and the 
diagnostic codes used must be discussed.  Thereafter, all 
ratings must be combined under 38 C.F.R. § 4.25.  Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992).  At the hearing held 
in March 2001, the veteran testified that he was unemployable 
because of symptomatology associated with his diabetes 
mellitus, bilateral carpal tunnel syndrome, lower back pain 
with neuropathy, left shoulder disability, coronary artery 
disease, hypertension, arthritis of multiple joints, anxiety 
and depression, and skin disease of the feet.  Because the 
record does not indicate that all disorders found have been 
assigned a percentage rating under the appropriate diagnostic 
code, additional development for this matter is warranted as 
well.

During the pendency of his appeal, the veteran also maintains 
that he either quit working or was fired because of the 
inability to perform his job duties as a result of his 
disabilities.  He also asserted that he had applied for 
Workman's Compensation benefits because of his left shoulder 
disability.  He maintains that he was employed with Aluminum 
Warehouse and Go Jo's.  The record also shows that he was 
employed at the Holiday Inn.  Documentation attesting to the 
reason(s) for the veteran's cessation of employment are not 
of record; thus, additional development in this regard is 
warranted.  

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should tell the veteran that 
he may submit statements from employers, 
prospective employers, or others with 
personal knowledge to the effect that 
disabilities other than substance abuse 
prevent him from obtaining and 
maintaining substantially gainful 
employment.

3.  The RO should request that the 
veteran identify any physicians and 
medical facilities from which he has 
received treatment for any disability 
since 1997.  After any necessary 
authorizations are obtained from the 
veteran, the RO should attempt to obtain 
copies of all such clinical records.  
Facilities contacted should include Suma 
Hospital in Akron, Ohio, the VA Medical 
Centers in Brecksville and Cleveland, 
Ohio, and Aultman Hospital.

4.  The RO should contact the veteran's 
former employers and obtain copies of any 
claims for Workman's Compensation 
benefits, as well as any copies of the 
medical records associated with such 
claims.  If a former employer does not 
have such documents, the RO should 
request that the former employer provide 
a statement on business letterhead 
stationary addressing the foregoing 
concerns.  Failures to respond or 
negative replies to any request should be 
noted in writing and associated with the 
claims folder.  Former employers 
contacted should include Aluminum 
Warehouse in Akron, Ohio, Go Jo's, and 
Holiday Inn, located on Manchester Road, 
in Akron, Ohio.

5.  Thereafter, the RO should arrange the 
appropriate VA examinations to assess the 
veteran's physical disabilities, to 
include any orthopedic, neurology and 
dermatology examinations.  All indicated 
diagnostic studies should be performed.  
The claims folder should be made 
available to the examining physicians.  
The examiners should comment on the 
extent to which the disabilities 
diagnosed affect the veteran's ability to 
work.  

6.  The veteran should also be scheduled 
for a psychiatric examination to determine 
the nature, extent, and diagnosis for any 
psychiatric disabilities present.  The 
psychiatric examination is to be conducted 
in accordance with Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, the findings reported in 
terms of multiaxial diagnoses, and a 
Global Assessment Functioning Scale Score 
provided.  The examiner should comment on 
whether the veteran has any psychiatric 
disability or substance abuse present, and 
if so, comment on the extent to which any 
disability present precludes substantially 
gainful employment. A complete rationale 
for the opinion expressed should be 
furnished.

7.  The veteran should be advised that a 
failure to report for the scheduled 
examinations without good cause could 
result in the denial of his claim.  38 
C.F.R. § 3.655.

8.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the requested 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action should be implemented.  Stegall v. 
West, 11 Vet. App. 268 (1998).

9.  The RO should then readjudicate the 
veteran's claim in light of all of the 
pertinent evidence of record.  A rating 
decision should be prepared which lists 
all of the veteran's disabilities and 
assigns a disability rating to each one.  
Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992).  The RO should also consider 
applicable law and regulations, to include 
Talley v. Derwinski, 2 Vet. App. 282 
(1992); 38 C.F.R. §§ 3.321(b)(2), 3.340, 
3.342, 4.16, 4.17.  If deemed appropriate, 
the RO must report any disabilities which 
it determines are not ratable for pension 
purposes, because they are due to the 
veteran's own willful misconduct.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case. An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is so notified.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


